       Case 1:15-cv-08464-AKH Document 162 Filed 10/15/18 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHER N DISTRICT OF NEW YORK

 TWIN SECURITIES, INC., et al.,

                       Plaintiffs,

 V.
                                          Civil Action No.: 1:15-cv-01291-AKH
 AMERICA N REALTY CAPITAL
 PROPERTIES, INC., et al.,

                       Defendants.

 HG VORA SPECIAL OPPORTUNITIES
 MASTER FUND, LTD.,

                       Plaintiff,

 V.                                       Civil Action No.: 1:15-cv-04107-AKH

 AMERICA N REALTY CAPITAL
 PROPERTIES, INC., et al.,

                       Defendants.

(captions continued on following page)


               cfrft6f (ffi- ORDER OF DISMISSAL WITH PREJUDICE
       Case 1:15-cv-08464-AKH Document 162 Filed 10/15/18 Page 2 of 5




  BLACKRO CK ACS US EQUITY TRACKER
  FUND, et al.,

                       Plaintiffs,

 V.                                         Civil Action No.: 1:15-cv-08464-AKH

 AMERICA N REALTY CAPITAL
 PROPERTIES, INC., et al.,

                       Defendants.

 PIMCO FUNDS: PIMCO DIVERSIFIED
 INCOME FUND, et al.,

                       Plaintiffs,

 V.                                         Civil Action No.: l:15-cv-084 66-AKH

 AMERICA N REALTY CAPITAL
 PROPERTIES, INC., et al.,

                       Defendants.

 CLEARLIN E CAPIT AL PARTNERS LP, et al.,

                       Plaintiffs,

 V.
                                            Civil Action No.: 1:15-cv-08467-AKH
 AMERICA N REAL TY CAPITAL
 PROPERTIES, INC., et al.,

                       Defendants.

(caption continued on following page)
     Case 1:15-cv-08464-AKH Document 162 Filed 10/15/18 Page 3 of 5




PENTWATER EQUITY OPPORTUNITIES
MASTER FUND LTD., et al.,

                 Plaintiffs,

V.                                     Civil Action No.: 1:15-cv-08510-AKH

AMERICAN REALTY CAPITAL
PROPERTIES, INC., et al.,

                 Defendants.

ETON PARK FUND, L.P. and ETON PARK
MASTER FUND, LTD.,

                Plaintiffs,

V.                                     Civil Action No.: 1: 16-cv-09393-AKH

AMERICAN REALTY CAPITAL
PROPERTIES, INC., et al.,

                Defendants.

RELIANCE STANDARD LIFE INSURANCE
COMPANY, eta!.,

                Plaintiffs,

V.                                     Civil Action No.: 1: 17-cv-02796-AKH

AMERICAN REALTY CAPITAL
PROPERTIES, INC., et al.,

                Defendants.
       Case 1:15-cv-08464-AKH Document 162 Filed 10/15/18 Page 4 of 5




                                                                                                         (a)(2)
                       Pursuan t to the Joint Motion for Dismissal with Prejudice Pursuan t to Rule 41

                                                                             the Plaintiffs in those
(the "Motio n") filed in the above-captioned actions on Octobe r 8, 2018, by
                                                                        Capital Properties,
actions and Defendants VEREI T, Inc., formerly known as American Realty
                                                                     Properties Operating
Inc., and VEREI T Operating Partnership, L.P., formerly known as ARC

Partnership, LP., and for good cause appearing;
                                                                                              fs
                       IT IS ORDERED that the Motion is GRANTED. All claims filed by Plaintif
                                                                       SSED WITH
against all defendants in the above-captioned actions are hereby DISMI

PREJUDICE. Each party shall bear its own costs, expenses and attorne ys' fees.

                       The Clerk of Court is directed to terminate the following Motions and CLOSE

these cases.

            •          BlackRock ACS US Equity Tracker Fund, et al. v. American Realty Capital
                       Properties, Inc., et al., No. 1:15-cv-08464-AKH, Dkt. No. 159
               •       Clearline Capital Partners LP, et al. v. American Realty Capital Properties, Inc.,
                        et al., No. 1:15-cv-08467-AKH, Dkt. No. 152
                        Eton Park Fund, L.P., et. al. v. American Realty Capital Properties, Inc., et al.,
                                                                                                           No.
               •
                        1: 16-cv-09393-AKH, Dkt. No. 171

               •        HG Vora Special Opportunities Master Fund, Ltd. v. American Realty Capital
                        Properties, Inc., et al., No. 1:15-cv-04107-AKH, Dkt. No. 184
               •        Pentwater Equity Opportunities Master Fund Ltd., et al. v. American Realty
                        Capital Properties, Inc., et al., No. 1:15-cv-08510-AKH, Dkt. No. 149
               •        PIMCO Funds: PIMCO Diversified Income Fund, et al. v. American Realty Capital
                        Properties, Inc., et al., No. 1: 15-cv-08466-AKH, Dkt. No. 150
                                                                                                           Inc.
               •        Reliance Standard Life Ins. Co., et al. v. American Realty Capital Properties,
                        et al., No. 1: 17-cv-02796-AKH, Dkt. No. 136
                        Twin Securities, Inc., et al. v. American Realty Capital Properties, Inc., et al.,
                                                                                                           No.
                   •
                         1:15-cv-01291-AKH, Dkt. No. 200




                                                          - 1-
         Case 1:15-cv-08464-AKH Document 162 Filed 10/15/18 Page 5 of 5




SO ORDERED
Dated:         October ~ O 18
               New York, New York                 ALVINK. HELLERSTEIN
                                                  United States District Judge




                                       -2-
